Citation Nr: 0912787	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  03-33 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for varicose veins of the 
left leg.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from June 1989 to March 
1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in August 2006.  A transcript of the 
hearing has been associated with the claim file.

In November 2006 the Board denied the appellant's claim.

In March 2008, pursuant to a Joint Motion for Remand, the 
United States Court of Veterans Appeals (Court) set aside the 
Board's decision and remanded the case to the Board.  

In a rating decision of August 2008, the RO granted service 
connection for varicose veins of the right leg.  Therefore, 
the issue pending on appeal is entitlement to service 
connection for varicose veins of the left leg.


FINDING OF FACT

There is no credible evidence of varicose veins of the left 
leg currently.  

CONCLUSION OF LAW

Varicose veins of the left leg were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In VCAA letters of November 2001 and 
June 2008 the appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  He was 
informed of the evidence necessary to establish entitlement, 
what evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf.  The 
Board notes that the letter of November 2001 predated the 
rating decision.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, notice was not provided until June 2008.  
However, the untimely notice did not create any unfair 
prejudice because the preponderance of the evidence is 
against the claim for service connection.  Indeed, for this 
reason, any questions as to the appropriate disability rating 
or effective date to be assigned are moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  In this case, 
available service medical records, outpatient treatment 
records and private medical treatment records have been 
obtained.  The appellant was afforded a VA examination and a 
Travel Board hearing.  Therefore, the Board finds that the VA 
has satisfied its duties to notify and to assist the claimant 
in this case.  No further assistance to the appellant with 
the development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty."  38 U.S.C. §§ 1110, 
1131 .  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, ___ F.3d. ___ (C.A. Fed. 
2009)(March 5, 2009).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  However, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223. 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board notes that a lay person is competent to describe 
what they observe.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 
2007), the Federal Circuit determined that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr, supra.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran is seeking service connection for varicose veins 
of the left leg.  In essence, he contends that he developed 
varicose veins of the left leg while in service but failed to 
report it.  

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for varicose veins of the left 
leg.  

The service medical treatment records reflect no complaints, 
findings, treatment, or diagnosis of varicose veins.  
Although the Veteran complained of possible cellulities, a 
pulled calf muscle and leg cramps; varicose veins were not 
identified and in June 1990 pulses were 2 plus.  At a 
separation physical of June 1993 the Veteran's lower 
extremities and vascular system were normal.  

A VA outpatient medical record of September 1994 notes that 
the Veteran was diagnosed with varicose veins in the right 
leg and mild varicose veins in the left leg.  

A March 1998 VA examination report notes a diagnosis of 
varicose veins on the right leg.

VA outpatient treatment records of September 2000 note the 
extremities had no edemas and pulses were normal.  In August 
2003, varicosities on the right lower extremity were noted as 
part of the medical history.  

A September 2006 from the Veteran's private physician, Dr. 
V.N.P., states that the Veteran was diagnosed with varicose 
veins and venous insufficiency of the right lower leg 
extremity.

At the Travel Board hearing of August 2006, the Veteran 
testified before the Board that he developed varicose veins 
in the right leg during service but did not report it at his 
separation examination as they were mild and were not causing 
him problems.  However, he noted that he was diagnosed with 
bilateral varicose veins within six months of separation from 
service.  Furthermore, he brought a picture which he claimed 
to have been taken while he was in service that purported to 
show varicose veins on the right leg.  

A VA examination report of June 2008 notes the Veteran's left 
lower extremity is normal.  

As noted above, the Court in Barr, supra, has held that the 
Veteran is competent to state he has varicose veins.  On the 
other hand, the Board notes that a VA examination report of 
June 2008 states that the Veteran's left lower extremity is 
normal.  The examination was adequate, the examiner entered 
his findings after an examination of the Veteran, review of 
hospital files and the claim file, and an interview of the 
Veteran.  The VA examiner's finding is also competent 
evidence.  

As previously noted, once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra.  In that regard, the Board 
notes that the majority of the evidence has pointed to 
varicose veins of the right leg, but not the left leg.  While 
outpatient medical treatment records of September 1994 note 
mild varicose veins of the left leg, subsequent medical 
treatment records, including a VA examination report of March 
1998, outpatient medical treatment records of September 2000 
and August 2003, an August 2006 letter from the Veteran's 
private physician, and a VA examination report of June 2008, 
all note varicose veins on the right leg and not the left 
leg.  Moreover, the VA examination report of June 2008 notes 
the left lower extremity to be normal.  In addition, a 
photograph submitted by the Veteran at the hearing which 
purports to be from his time in service, shows varicose veins 
on the right leg, not the left leg.  In this case, the 
assertions of varicose veins of the left leg during service 
and now are in conflict with the normal clinical findings 
during service, and the VA examiner's finding in June 2008 
that the left lower extremity was normal.  Here, the Board is 
not presented with a mere absence of contemporaneous records.  
Rather, the Board is presented with normal findings.  See 
Buchanan, supra; Forshey v. Principi, 284 F.3d 1335 (Fed. 
Cir. 2002). 

Therefore, the Board finds that the Veteran's current 
allegations of varicose veins of the left leg are less 
probative than the in-service and 2008 normal clinical 
findings.  The Board finds that the observations of skilled 
professionals are more probative as to the existence of 
disability and disease or injury.  Although the Veteran is 
competent to report varicose veins, his lay statement is far 
less probative than the opinion of a skilled professional.  
See Jandreau , supra.  

Consequently, the Board finds that the more probative 
evidence establishes that he does not have varicose veins of 
the left leg.  Without a finding of a current disability, 
service connection cannot be granted.  

Lastly, the Board recognizes that certain chronic diseases, 
including cardiovascular-renal disease, may be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after separation from active duty.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Although varicose veins is not specifically listed as 
a chronic condition under 38 C.F.R. § 3.309, to whatever 
extent it may be considered a cardiovascular disease and 
therefore, might be considered as subject to the one-year 
presumption, the record does not show that varicose veins of 
the left leg was manifested to a compensable degree within a 
year of service.  While a diagnosis of varicose veins of the 
left leg was noted in September 1994, within six months of 
separation from service in March 1994, it was noted they were 
mild.  In order for varicose veins to be compensable, it must 
be shown that there is intermittent edema of the extremity or 
aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7120.  There is no evidence that the Veteran's varicose 
veins of the left leg, diagnosed in September 1994 meet any 
of the above -mentioned criteria.  In fact, they were noted 
to be mild.  Therefore, presumptive service connection is not 
warranted.   

Even if we concluded that he had a past history varicose 
veins on the left within one year of separation, he would 
still need to meet the requirement of having a current 
disability.  With regard to the requirement that a claimant 
have a current disability before service connection may be 
awarded for that disability, the Court agreed with the 
parties' position as stated at oral argument that this 
requirement is satisfied when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim and that a claimant may be 
granted service connection even though the disability 
resolves prior to the Secretary's adjudication of the claim.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, at no 
time during this appeal/claim has there been acceptable 
probative evidence of varicose veins when we compare the 
medical against the lay evidence.  We conclude that the 
presumptions contained within 38 U.S.C.A. § 1112 are not in 
conflict with the requirement of current disability set in 
38 U.S.C.A. § 1110.

In summary, the evidence shows that the Veteran did not have 
varicose veins of the left leg during active service, that 
his varicose veins of the left leg did not manifest to a 
compensable degree within a year of service, and that he does 
not currently have varicose veins of the left leg.  
Accordingly, the Board concludes that varicose veins of the 
left leg were not incurred in or aggravated by service.  The 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, 
supra.  

The Board notes that in the Joint Motion for Remand of March 
2008 they cite Forshey, supra, for the premise that the Board 
may not use a lack of evidence as negative evidence.  
Specifically, they relied on the following language: "[t]he 
absence of actual evidence is not substantive 'negative 
evidence.' "  Id. at 1363.  It is worthy to note that the 
language quoted was part of the decision's dissenting 
opinion, which is not binding legal authority, and not the 
majority opinion.  Furthermore, the majority opinion stands 
for the opposite premise.  The majority interpreted negative 
evidence to mean that "which tends to disprove the existence 
of an alleged fact."  Id. at 1358.  To the extent that this 
is the controlling law of the case, the Board notes that we 
have decided the case on a finding of no current disability.  




ORDER

Service connection for varicose veins of the left leg is 
denied.  



____________________________________________
H.N.SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


